Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed 7-20-20 have been accepted by the examiner.

Election/Restrictions
Applicant’s election without traverse of Species A (Fig. 3A) and Species C (Fig. 11A) in the reply filed on 12-22-21 is acknowledged.
Claims 1-20 are pending.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Dally et al. (US 7,061,406) discloses (Fig. 1-5) a transmission line communication driver circuit (61) for driving a transmission line communication signal (“driving a sequence of signal levels” across LineP and LineN, as discussed in column 3, line 11), the power line communication driver circuit comprising:
a ramp generator circuit (60 and 61, with “voltage ramps produced by the pull-down and pull-up networks” discussed in column 8, lines 56-57) to receive an input signal encoding digital data (eg. including a encoder which “accepts as input two bits of data (d0N, d0P, d1N, d1P)” as discussed in column 6, lines 24-25) and to generate a ramp signal (the “voltage ramps” discussed above) that switches between a low ramp voltage and a high ramp voltage (for example, shown in Fig. 4, LineP 

However, Dally fails to teach or suggest wherein the transmission line communication is specifically “power line communication,” the low ramp voltage is specifically a “non-zero” ramp voltage, “wherein the ramp generator controls an ascending slew rate of transitions from the low non-zero ramp voltage to the high ramp voltage according to a first current control signal, and the ramp generator controls a descending slew rate of transitions from the high ramp voltage to the low non-zero ramp voltage according to a second current control signal” or “a buffer circuit to receive the ramp signal and to buffer the ramp signal to generate the power line communication signal that provide a power supply voltage to drive one or more electronic devices and provides the digital data controlling the one or more electronic devices.”

Clapp et al. (US 2002/0105452) discloses (Fig. 2) a ramp generator circuit (200) to generate a ramp signal (202 outputs an “output ramp” voltage as discussed in [0017]), wherein the ramp generator controls an ascending slew rate of transitions from the low ramp voltage to the high ramp voltage (called a “positive slew rate”) according to a first current control signal (I2, from 210, the slew rate is equal to i/C as discussed in [0017], while [0019] discusses how “the slew rate can be precisely defined by adjusting the current flowing through the capacitor 202”), and the ramp generator controls a descending slew rate of transitions from the high ramp voltage to the low ramp voltage (a “negative slew rate”) according to a second current control signal (I1 controls the negative slew rate, while [0019] discusses how “two D/A converters 208, 210” are used when “the positive and negative slew rates were required to be different”); and
a buffer circuit (208) to receive the ramp signal (seen on the right of Fig. 2) and to buffer the ramp signal (similar to 108, discussed in [0006]).

However, even the combination of Dally and Clapp still fails to teach or suggest a “power line communication,” wherein the low ramp voltage is specifically a “non-zero” ramp voltage, or wherein the buffer circuit is used “to generate the power line communication signal that provide a power supply voltage to drive one or more electronic devices and provides the digital data controlling the one or more electronic devices.”

Hara (US 5,128,595) discloses (Fig. 1 and 3) a ramp generator circuit (20) to receive an input signal (“inputs from the manual brightness control input 21” as discussed in column 6, lines 57-59) and to generate a ramp signal that switches between a low non-zero ramp voltage (example voltage ramps shown in Fig. 3, with Fig. 3d specifically showing wherein the low ramp voltage is non-zero, see column 7, line 66 to column 8, line 3 which discusses “When VR1 is set at its other extreme, FET 1 will be unable to discharge C1 through the full resistance of VR1 during the relatively short time FET 1 is on. This will result in C1's voltage being close to Vcc for as long as VR1 is at or near its high extreme as shown in FIG. 3d”) and a high ramp voltage (“some fraction of Vcc” as discussed in column 7, line 65); and
a circuit (30) to receive the ramp signal (from 20, as seen in Fig. 1) and provide the data controlling the one or more electronic devices (eg. light set 1, with control such as synchronized fading discussed in column 11, lines 3-11).

However, although Hara teaches that the ramp generator circuit is associated with a power line (“a voltage ramp generator synchronized to the power line” discussed in column 5, lines 2-3), Hara is not directed towards “power line communication” and fails to teach or suggest “a buffer circuit to receive the ramp signal and to buffer the ramp signal to generate the power line communication signal that provide a power supply voltage to drive one or more electronic devices and provides the digital data controlling the one or more electronic devices.”

Callahan et al. (US 5,225,765) discloses (Fig. 1 and 2) a power line communication driver circuit (shown in Fig. 2B) for driving a power line communication signal (“power line communications transmitter 155, which impresses a coded data stream on the AC supply 171” as discussed in column 8, lines 19-21), the power line communication driver circuit comprising:
a ramp generator circuit (406A, shown in Fig. 1C, labeled a “ramp generator”) to receive an input signal (“values required to calculate it are stored in Ramp Profile Store 400Y” and then are provided to the ramp generator, as discussed in column 10, lines 37-46) and to generate a ramp signal that switches between a low ramp voltage and a high ramp voltage (for controlling 419 in a “non-conductive and conductive states” respectively, as discussed in column 10, lines 44-45); and
a circuit (421) to receive the ramp signal (from 406A); and
the driver circuit (155) to generate the power line communication signal (“power line communications transmitter 155, which impresses a coded data stream on the AC supply 171 via outputs 156X-Z” as discussed in column 8, lines 19-22) that provide a power supply voltage (an AC voltage from 171) to drive one or more electronic devices (called “dimmers” and shown in Fig. 1C) and provides the digital data (the “coded data stream” discussed above is “digital data” as discussed in column 8, line 8) controlling the one or more electronic devices (the data controls the power in the dimmers, see “commands which increment or decrement the desired average power values held in a register at the addressed dimmer. The actual desired average power value may also be transmitted.” as discussed in column 8, lines 24-27).

However, the ramp generator circuit of Callahan is on the receiving side of the power line communication instead of the transmission side, and so cannot teach a buffer circuit that “receives the ramp signal” and then buffers the ramp signal to “generate the power line communication signal” (instead, the circuit of Callahan would “receive” both the ramp signal and power line communication signal, instead of “generating” the power line communication signal to provide the digital data).

Therefore, each of the currently cited references of record fails to teach or suggest a power line communication driver circuit including” a buffer circuit to receive the ramp signal and to buffer the ramp signal to generate the power line communication signal that provide a power supply voltage to drive one or more electronic devices and provides the digital data controlling the one or more electronic devices” when combined with each of the other currently cited claim limitations.

Claims 2-11 are dependent upon claim 1, and so are allowable for the same reasons.

Regarding claim 12, Callahan discloses (Fig. 1 and 2) a display device comprising:
an array of LED zones (641A, 641B) each comprising one or more LEDs (“inset in each of receptacles 231A-231P is an LED” as discussed in column 22, lines 17-18);
a set of power communication lines (156X-Z);
an array of distributed driver circuits (dimmers 199, with “distributed dimmers” discussed in column 7, line 56) to each control one or more of the LED zones (each dimmer controlling LED zones, for example with dimmer 609A controlling 641A in Fig. 2C, see also “plurality of dimmer enclosures 199 at spaced apart locations, each in proximity to at least one controlled fixture” as discussed in column 7, lines 45-47), the array of distributed driving circuits arranged in groups, each group coupled to one of the set of power communication lines (a first group 199 seen in Fig. 2B connected to a set of power communication lines 156X-Z through 176, while a second group 199, not shown in Fig. 2B, is connected to the set of power communication lines 156X-Z through 176B, shown at the bottom left of Fig. 2B) to receive a respective power line communication signal that supplies power to the driver circuits in the group (the data controls the power in the dimmers, but only for the “addressed dimmer,” see “commands which increment or decrement the desired average power values held in a register at the addressed dimmer. The actual desired average power value may also be transmitted.” as discussed in column 8, lines 24-27) and provides control data to the driver circuits in the group (the “commands” for controlling power, discussed above);
a power line communication driver circuit (155, shown in Fig. 2B) for driving the set of power communication lines (shown output from 155 on the left side of Fig. 2B);
a ramp generator circuit (406A, shown in Fig. 1C, labeled a “ramp generator”) to receive an input signal (“values required to calculate it are stored in Ramp Profile Store 400Y” and then are provided to the ramp generator, as discussed in column 10, lines 37-46) and to generate a ramp signal that switches between a low ramp voltage and a high ramp voltage (for controlling 419 in a “non-conductive and conductive states” respectively, as discussed in column 10, lines 44-45); and
a circuit (421) to receive the ramp signal (from 406A); and
the driver circuit (155) to generate the power line communication signal (“power line communications transmitter 155, which impresses a coded data stream on the AC supply 171 via outputs 156X-Z” as discussed in column 8, lines 19-22).

However, Callahan fails to teach or suggest “a control circuit including a plurality of power line communication driver circuits,” wherein each of the power line communication driver circuits comprising a ramp generator circuit to receive an input signal “encoding digital data” and to generate a ramp signal that switches between a low “non-zero” ramp voltage and a high ramp voltage “to encode the digital data,” or a “buffer” circuit to receive the ramp signal and to buffer the ramp signal to generate the power line communication signal (instead, the circuit of Callahan would “receive” both the ramp signal and power line communication signal, instead of “generating” the power line communication signal).

Dally discloses (Fig. 1-5) a transmission line communication driver circuit (61) comprising:
a set of communication lines (LineP and LineN);
a ramp generator circuit (60 and 61, with “voltage ramps produced by the pull-down and pull-up networks” discussed in column 8, lines 56-57) to receive an input signal encoding digital data (eg. including a encoder which “accepts as input two bits of data (d0N, d0P, d1N, d1P)” as discussed in column 6, lines 24-25) and to generate a ramp signal (the “voltage ramps” discussed above) that switches between a low ramp voltage and a high ramp voltage (for example, shown in Fig. 4, LineP switches between a low voltage and a high voltage) to encode the digital data (“produces a fast-rise-time encoded voltage signal on the transmission line” as discussed in column 8, lines 57-58).

However, even the combination of Callahan and Dally fail to teach or suggest “a control circuit including a plurality of power line communication driver circuits,” wherein each of the power line communication driver circuits comprising a ramp generator circuit to generate a ramp signal that switches between a low “non-zero” ramp voltage and a high ramp voltage, or a “buffer” circuit to receive the ramp signal and to buffer the ramp signal to generate the power line communication signal.

Hara discloses (Fig. 1 and 3) a display device comprising:
an array of LED zones (light set 1, light set 2, light set 3) each comprising one or more LEDs (“Each set of lamps is comprised of light emitting diodes (LEDs)” as discussed in column 2, lines 64-65);
an array of distributed driver circuits (50, 51, 52) to each control one or more of the LED zones (50 controls light set 1, 51 controls light set 2, etc.),
a ramp generator circuit (20) to receive an input signal (“inputs from the manual brightness control input 21” as discussed in column 6, lines 57-59) and to generate a ramp signal that switches between a low non- zero ramp voltage and a high ramp voltage (example voltage ramps shown in Fig. 3, with Fig. 3d specifically showing wherein the low ramp voltage is non-zero, see column 7, line 66 to column 8, line 3 which discusses “When VR1 is set at its other extreme, FET 1 will be unable to discharge C1 through the full resistance of VR1 during the relatively short time FET 1 is on. This will result in C1's voltage being close to Vcc for as long as VR1 is at or near its high extreme as shown in FIG. 3d”) and a high ramp voltage (“some fraction of Vcc” as discussed in column 7, line 65); and
a circuit (30) to receive the ramp signal (from 20, as seen in Fig. 1).

However, Hara fails to teach or suggest power line communication driver circuits and a “buffer” circuit to receive the ramp signal and to buffer the ramp signal to generate the power line communication signal.

Therefore, each of the currently cited references fails to teach or suggest “a control circuit including a plurality of power line communication driver circuits for driving the set of power communication lines, each of the power line communication driver circuits comprising: a ramp generator circuit” or “a buffer circuit to receive the ramp signal and to buffer the ramp signal to generate the power line communication signal” when combined with each of the other currently cited claim limitations.

Claims 13-16 are dependent upon claim 12 and so are allowable for the same reasons.

Regarding claim 17, Callahan discloses (Fig. 1 and 2) a control circuit (152) for controlling groups of distributed zone integrated circuits (231A-231P, with “integrated” circuits discussed in column 16, line 17) each comprising one or more LEDs (“inset in each of receptacles 231A-231P is an LED” as discussed in column 22, lines 17-18) and a driver circuit (199) for driving the one or more LEDs (199 drives the LEDs using the power line communications, discussed further below);
a timing controller (404, “a triggering circuit that functions as a timer” as discussed in column 5, lines 56-57) to generate a plurality of timing signals (the triggering circuit “produces a change in the state of its output” as discussed in column 8, lines 53-54) each corresponding to one of the groups of distributed zone integrated circuits (data for each separately controlled via an “address” as discussed in column 8, line 26);
a power line communication driver circuit (155), to generate a power line communication signal (“power line communications transmitter 155, which impresses a coded data stream on the AC supply 171 via outputs 156X-Z” as discussed in column 8, lines 19-22) to drive a power communication line coupled to one of the groups of distributed zone integrated circuits (each dimmer is coupled to power communication lines via 176, 176B, etc. shown in the bottom left of Fig. 2B), the power line communication signal to supply power to the zone integrated circuits (the data controls the power in the dimmers, but only for the “addressed dimmer,” see “commands which increment or decrement the desired average power values held in a register at the addressed dimmer. The actual desired average power value may also be transmitted.” as discussed in column 8, lines 24-27) and to provide control data to the zone integrated circuits (the “commands” for controlling power, discussed above), each of the plurality of power line communication driver circuits comprising:
a ramp generator circuit (406A, shown in Fig. 1C, labeled a “ramp generator”) to receive the timing signal (“output of the triggering stage is provided to a transition control section. This includes a ramp generator 406A” as discussed in column 10, lines 36-38) and to generate a ramp signal that switches between a low ramp voltage and a high ramp voltage (for controlling 419 in a “non-conductive and conductive states” respectively, as discussed in column 10, lines 44-45); and
a circuit (421) to receive the ramp signal (from 406A); and
the driver circuit (155) to generate the power line communication signal (“power line communications transmitter 155, which impresses a coded data stream on the AC supply 171 via outputs 156X-Z” as discussed in column 8, lines 19-22).

However, Callahan fails to teach or suggest wherein the timing controller receives image data, wherein there are a “plurality” of power line communication driver circuits, wherein the power line communication driver circuits receive one of the timing signals, wherein the control circuit comprises the timing control and plurality of power line communication driver circuits, wherein each of the power line communication driver circuits comprising a ramp generator circuit to receive an input signal “encoding digital data” and to generate a ramp signal that switches between a low “non-zero” ramp voltage and a high ramp voltage “to encode the digital data,” or a “buffer” circuit to receive the ramp signal and to buffer the ramp signal to generate the power line communication signal (instead, the circuit of Callahan would “receive” both the ramp signal and power line communication signal, instead of “generating” the power line communication signal).

Dally discloses (Fig. 1-5) a transmission line communication driver circuit (61) comprising:
a set of communication lines (LineP and LineN);
a ramp generator circuit (60 and 61, with “voltage ramps produced by the pull-down and pull-up networks” discussed in column 8, lines 56-57) to receive an input signal encoding digital data (eg. including a encoder which “accepts as input two bits of data (d0N, d0P, d1N, d1P)” as discussed in column 6, lines 24-25) and to generate a ramp signal (the “voltage ramps” discussed above) that switches between a low ramp voltage and a high ramp voltage (for example, shown in Fig. 4, LineP switches between a low voltage and a high voltage) to encode the digital data (“produces a fast-rise-time encoded voltage signal on the transmission line” as discussed in column 8, lines 57-58).

However, even the combination of Callahan and Dally still fails to teach or suggest wherein the timing controller receives image data, wherein there are a “plurality” of power line communication driver circuits, wherein the power line communication driver circuits receive one of the timing signals, wherein the control circuit comprises the timing control and plurality of power line communication driver circuits, wherein each of the power line communication driver circuits comprising a ramp generator circuit to generate a ramp signal that switches between a low “non-zero” ramp voltage and a high ramp voltage, or a “buffer” circuit to receive the ramp signal and to buffer the ramp signal to generate the power line communication signal.

Hara discloses (Fig. 1 and 3) a control circuit for controlling groups of distributed zone integrated circuits (light set 1, light set 2, light set 3) each comprising one or more LEDs (“Each set of lamps is comprised of light emitting diodes (LEDs)” as discussed in column 2, lines 64-65) and a driver circuit (eg. 50) for driving the one or more LEDs (50 controls light set 1), the control circuit comprising:
a ramp generator circuit (20) to receive an input signal (“inputs from the manual brightness control input 21” as discussed in column 6, lines 57-59) and to generate a ramp signal that switches between a low non- zero ramp voltage and a high ramp voltage (example voltage ramps shown in Fig. 3, with Fig. 3d specifically showing wherein the low ramp voltage is non-zero, see column 7, line 66 to column 8, line 3 which discusses “When VR1 is set at its other extreme, FET 1 will be unable to discharge C1 through the full resistance of VR1 during the relatively short time FET 1 is on. This will result in C1's voltage being close to Vcc for as long as VR1 is at or near its high extreme as shown in FIG. 3d”) and a high ramp voltage (“some fraction of Vcc” as discussed in column 7, line 65); and
a circuit (30) to receive the ramp signal (from 20, as seen in Fig. 1).

However, Hara fails to teach or suggest power line communication driver circuits and a “buffer” circuit to receive the ramp signal and to buffer the ramp signal to generate the power line communication signal.

Han et al. (US 2019/0326267) discloses (Fig. 2) a display including a timing controller (TCON) to receive image data (shown receiving RGB in Fig. 2) and to generate a plurality of timing signals (DCS and GCS).
However, although Han discloses a power line communication module (see [0041]), Han fails to provide further details, such as a “power line communication driver circuit” or a buffer circuit to “generate the power line communication signal.”

Therefore, each of the currently cited references fails to teach or suggest “the control circuit comprising a timing controller” or “a plurality of power line communication driver circuits,” “each of the plurality of power line communication driver circuits to receive one of the timing signals,” “each of the power line communication driver circuits comprising: a ramp generator circuit” or “a buffer circuit to receive the ramp signal and to buffer the ramp signal to generate the power line communication signal” when combined with each of the other currently cited claim limitations.

Claims 18-20 are dependent upon claim 17, and so are allowable for the same reasons.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M BLANCHA whose telephone number is (571)270-5890. The examiner can normally be reached Monday to Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN M BLANCHA/               Primary Examiner, Art Unit 2691